Citation Nr: 1600232	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2014 and December 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, which he essentially contends were incurred as a result of his military noise exposure.  

Unfortunately, the Board must remand this case for completion of requested development before it may be adjudicated on the merits.  As noted in the Board's May 2014 remand, VA has not obtained the Veteran's complete VA medical records.  A March 2011 printout from the VA Medical Center (VAMC) in Cincinnati, Ohio, includes a blank September 2010 audiological evaluation entry with the notation "You may not VIEW this COMPLETED EH - AUDIOLOGICAL EVALUATION."  According to an April 2011 report of contact, the Veteran's VA audiological records from the VA Medical Center (VAMC) in Cincinnati, Ohio, were locked for viewing from the Louisville RO.  The RO employee was informed that the Veteran is an employee at that VAMC and that the Veteran "would have to sign a release form from employee health to have these records released."  

According to a July 2014 report of contact between the Appeals Management Center (AMC) and an employee at the Cincinnati VAMC, "the reason I can't view the veteran's September 2010 audio evaluation is because he is an employee.  [The Cincinnati VAMC employee] is going to get the evaluations for [the Veteran] and email them to me."  The September 2010 audiological evaluation was submitted to the AMC in a July 2014 fax from the Cincinnati VAMC Employee Health Office.

As noted in the December 2014 Board remand, additional VA medical records have revealed more audiological testing that has restricted availability.  The Board had directed that, on remand, any appropriate measures should be taken to obtain these records.  The AMC did obtain the Veteran's VA medical records from October 2006 through March 2015, but some of these records contained the following notation: "You may not VIEW this COMPLETED EH - AUDIOLOGICAL EVALUATION (T)."  These records were dated in October 2006, September 2007, September 2011, September 2012, August 2013, and September 2014.  It does not appear that any additional measures were taken to obtain these audiological evaluations.  Therefore, it is necessary to remand these claims in order to obtain these audiological evaluation records.  

VA has a duty to assist in obtaining records in the custody of a federal department or agency, to include making as many requests as are necessary to obtain such records.  38 C.F.R. § 3.159(c)(2) (2015).  VA will end its efforts to obtain such records only if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Furthermore, a claimant must fully cooperate with VA's reasonable efforts to obtain this evidence, to include, if necessary authorizing the release of existing records in a form acceptable to the custodian or agency holding the records.  38 C.F.R. § 3.159(c)(2)(ii) (2015).  

With respect to the tinnitus claim, the Board notes that the September 2010 audiological evaluation that was obtained following the May 2014 Board remand contains a note that the Veteran has a "[c]omplaint of constant bilateral tinnitus."  This notation raises the possibility that the audiological evaluations that are to be obtained in the current remand also contain evidence that is pertinent to the tinnitus claim.  To ensure the Veteran's right to due process is accorded, and that the Board has the complete record, the Board is going to defer consideration of the issue of entitlement to service connection for tinnitus pending receipt of the outstanding audiological evaluations.
	
Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records, including audiological evaluations from the Cincinnati VAMC dated in October 2006, September 2007, September 2011, September 2012, August 2013, and September 2014, and associate these copies with the claims folder.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.  

Any new VAMC records obtained in the course of this remand should be reviewed to determine whether the Veteran's authorization is necessary to obtain the evidence contained in these records.  Any appropriate authorizations should be obtained and these records should be associated with the claims file.

The Veteran is notified that it is his responsibility to cooperate with VA's development attempts, to include providing the necessary authorization to the Cincinnati VAMC Employee Health Office.  He is also notified that he may obtain the outstanding records himself.  

The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed.  Specifically, the RO should make as many requests as are necessary and should only discontinue its attempts to obtain such records when (1) the records are located and associated with the claims file, or (2) it receives notice appropriate notice that the requested records do not exist or that the custodian does not have them.  

All steps to obtain these records should be documented in the claims file.  

2.  Arrange for any additional development indicated, including arranging for another VA examination if deemed warranted in this case.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

